Order denying conditionally, plaintiffs’ motion to vacate the notices of examination before trial unanimously reversed, on the law and in the court’s discretion, with $20 costs and disbursements to defendant-appellant-respondent and motion denied without qualification. This is not a class action. Each plaintiff sues on his or her own behalf, but for convenience, all have joined *802together in one action. Defendant is entitled, if it deems it necessary, to examine each plaintiff with respect to matters that are relevant and material. The factual situation, particularly with respect to the affirmative defenses, may not be the same with respect to all plaintiffs. Concur — Breitel, J. P., Rabin, M. M. Prank, McNally and Stevens, JJ.